DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

In view of applicant’s amendment and arguments regarding rejection of claims 1, 2, 6, 9, 11, 12, 15, 17, 19 and 20 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection is hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, with respect to claims 1, 2, 6, 11, 12, 15, 17, 19 and 20, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.
Additionally, with respect to claim 9, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 – 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070058748 (Kim) in view of US 20160336631 (Lahteensuo) and further in view of US 20180166363 (Heppner).
Regarding claim 1, Kim teaches “A radio-frequency module (paragraph 0272 and Fig. 28 showing sixth embodiment of a FEM with corresponding description; also see annotated Sketch 1 below:

    PNG
    media_image1.png
    623
    1172
    media_image1.png
    Greyscale

Sketch 1
) comprising:
a common terminal (terminal to which antenna is connected, as shown in Sketch 1), a transmission terminal (shown as RF Input terminal), and a reception terminal (although not explicitly shown in FIG 28, paragraph 0272 is clear that a receiving signal RX is received from the antenna. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize receive components, for example as those shown in FIG 5 including circuits 412, 414, 422, 424, 426, 430 together comprising receiver 400, to complement the front end module in FIG 28 with those components implicitly present but not explicitly shown. In this case, “a reception terminal” would have corresponded to the output from receiving process unit 430 in FIG 5);
a transmitting circuit disposed on a mounting substrate to process a radio-frequency signal input from the transmission terminal and to output a resultant signal to the common terminal (combination of circuits 950, 960, 970, together comprising “transmitting circuit” which takes signal from the RF Input (mapped above to “the transmission terminal”), processes it, such as amplifies and matches, and outputs the “resultant signal” to the terminal to which antenna is connected (“the common terminal”). With respect to positioning on a substrate, although this specific embodiment does not state anything about it, paragraphs 0122 – 0123 disclose positioning a similar front-end module on the substrate. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to position the front-end module of the sixth embodiment of FIG 28, including its “transmission circuit”, on the substrate, similar to the positioning of the 2nd embodiment of FIG 5. Doing so would have simply filled in where Kim is silent regarding physical arrangement of the front end module); and
a receiving circuit disposed on the mounting substrate to process a radio-frequency signal input from the common terminal and to output a resultant signal to the reception terminal (as explained above in the rejection of this claim, it would have been obvious to a person of ordinary skill in the art to utilize the receive components, such as those shown in FIG 5 including circuits 412, 414, 422, 424, 426, 430 together comprising receiver 400 (“a receiving circuit” “to process a radio-frequency signal input from the common terminal” to which the antenna is connected). In this case, the “resultant signal” would be output to “the reception terminal” corresponding to the output from receiving process unit 430. With respect “disposed on the mounting substrate”, the same consideration as those presented with respect to transmitting circuit apply), wherein
(paragraph 0272: Tx portion of the SAW duplexer 910 in FIG 28 for filtering a transmitting signal TX for transmitting the signal amplified by the PA 950 to the antenna)…”
“…the transmitting circuit includes a first inductor (paragraph 0272 and FIG 28: an inductor 930 coupled to the output terminal of the high power amplifier (PA) 950 (which is part of “the transmitting circuit”) for the impedance matching)…”
Kim does not disclose that the transmitting circuit also includes “a second transmitting filter;” “a first switch configured to selectively connect the first inductor to the first transmitting filter and the second transmitting filter; and
a second switch connected between the common terminal and the first inductor, said second switch configured to selectively connect the common terminal to the first transmitting filter and the second transmitting filter.”

Lahteensuo in FIG 1 and 2 with corresponding description discloses a system 100 including a power amplifier 105 coupled to a front-end switch 107, which can select among band filters, such as a band 7 filter 110A, a band 40 filter 110B, a band 41 filter 110C, and a band 38 110D filter (paragraph 0014). This allows using at least the same power amplifier and antenna for transmission and reception within multiple communication bands.  Further, FIG 2 explicitly shows plurality of transmission filters 220A-D switchably connected to the output of the power amplifier 204. However, just like in Kim, there is a matching circuit 208 connected at the output of the power amplifier 204 and prior to the switch 215. In other words, Lahteensuo teaches “the transmitting circuit includes a first transmitting filter (220B) and a second transmitting filter (220C)”, (215)” “and a second switch (225) connected between the common terminal (such as antenna 230)” [and the matching circuit 208] “said second switch configured to selectively connect the common terminal (230) to the first transmitting filter (220B) and the second transmitting filter (220C).” 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement plurality of transmission filters, switchable on both sides, between the output of the power amplifier and antenna, as disclosed by Lahteensuo, in the device of Kim. Doing so would have allowed the device to transmit and receive at multiple communication bands utilizing the same components such as power amplifier and antenna.
When multiple transmission filters are implemented in the device of Kim, the inductor 930 as part of the matching circuit connected at the output of the power amplifier 950 (see FIG 28 of Kim) would be connected to the first switch (such as the matching circuit 208 connected to the switch 215 in FIG 2 of Lahteensuo) so that the first switch would be “configured to selectively connect the first inductor to the first transmitting filter and the second transmitting filter” and that the second switch (225) would be “connected between the common terminal (230) and the first inductor (which would be positioned within the output matching circuit 208).”

Sketch 2 below represents an annotated Fig. 2 from Lahteensuo for easier understanding.


    PNG
    media_image2.png
    1075
    1429
    media_image2.png
    Greyscale

Sketch 2

Kim also does not disclose presence of “a bonding wire connected to a ground, and the bonding wire bridges over the first inductor.”
Heppner teaches an electromagnetic interference (EMI) shielding structure which can serve as an enclosure formed by conductive material or by a mesh of such material that can be used to block electric fields emanating from one or more electronic components enclosed by the shielding structure (see abstract). Particularly, with respect to FIG 1 and paragraphs 0024, 0027 – 0029 disclose a substrate 103 with electronic components 110 positioned on the substrate. The components 110 may include (shown as any one of the wires 120 in FIG 1B connected to the ground), and the bonding wire bridges over the first inductor (it may clearly be seen that the wires 120 bridge over the component 110 which may be an inductor).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Heppner wire structure over the component, such as an inductor, and connected to the ground, in the front-end module of Kim, and specifically with respect to the inductor 930 in Fig. 28. Doing so would have provided a shielding structure can serve as an enclosure formed by conductive material that can be used to block electric fields emanating from the electronic components enclosed by the shielding structure (see Heppner, abstract). The shielding structure would have prevented electric fields generated by the inductor 930 from emanating.

Regarding claim 2, Kim teaches “wherein the first inductor comprises an inductor connected to an output terminal of a power amplifier (Kim, FIG 28: inductor 930 is connected to the output terminal of the power amplifier 950) that amplifies a radiofrequency signal input from the transmission terminal (the power amplifier 950 amplifies the signal input from the terminal RF Input (after amplification by the amplifier 970 and matching 960)).”
Regarding claims 11 and 20, Kim in combination with Heppner teaches “wherein
the bonding wire includes a plurality of first bonding wires connected to the ground and parallel to each other, and
the plurality of first bonding wires bridge over the first inductor (this structure is shown in FIG 2 of Heppner with description in paragraph 0035. With respect to using wires, see Heppner, paragraph 0029. Paragraph 0027 teaches that the component covered by the shielding may be inductor).”
Regarding claim 12, Kim in combination with Heppner teaches “wherein
the bonding wire includes a plurality of first bonding wires connected to the ground and parallel to each other and a plurality of second bonding wires intersecting the plurality of first bonding wires, and
the plurality of first bonding wires and the plurality of second bonding wires bridge over the first inductor (this structure is shown in FIG 2 of Heppner with description in paragraph 0035. With respect to using wires, see Heppner, paragraph 0029. Paragraph 0027 teaches that the component covered by the shielding may be inductor).”
Regarding claim 19, Kim teaches or fairly suggests “A communication device comprising:
a radio-frequency signal processing circuit that processes a radio-frequency signal transmitted or received via an antenna; and
(although in FIG 28 and paragraph 0272 only a portion of the “communication device” is shown, the “radio-frequency signal processing circuit” it is implicit. An example of such circuit is also shown in FIG 5 for the second embodiment and includes a receiving process unit 430 which includes a demodulator, a LPF (low pass filter), and a D/A converter. The receiving process unit 430 codes and filters the received signal and converts the received signal into a digital signal (see paragraph 0093). The circuit also includes a transmitting process unit 530 which includes a modulator, a LPF, and an A/D converter. The transmitting control unit 530 decodes and filters a digital signal transmitted from the base band process unit 600 and converts the digital signal into an analog signal (see paragraph 0097). It would have been obvious to a person of ordinary skill in the art to include in the 6th embodiment of FIG 28 a receiving process unit and a transmitting process unit similar to those shown in the second embodiment of FIG 5 simply to fill in where Kim is silent and to provide the required functionality).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070058748 (Kim) in view of US 20160336631 (Lahteensuo) and US 20180166363 (Heppner) as applied to claim 2 and further in view of US 6787896 (Petty-Weeks) and US 8129824 (St. Amand).
Regarding claim 6, Kim teaches “wherein the transmitting circuit includes the power amplifier and the first inductor (Kim, FIG 28: power amplifier 950 and inductor 930)…”
Kim in combination with Heppner does not teach “…one end of the bonding wire is connected directly to a ground electrode on one of two opposed main surfaces of the power amplifier that is farther from the mounting substrate and the other end of the bonding wire is connected directly to a ground electrode on the mounting substrate.”
Petty-Weeks teaches “…one end of the bonding wire is connected directly to a ground electrode on one of two opposed main surfaces of the power amplifier that is farther from the mounting substrate (FIG 4 and col. 7 line 54 – col. 8 line 6: die 426 may be a GaAs power amplifier die suitable for use in wireless devices. Die 426 is attached to substrate. A number of die bond pads 430 are situated on the top surface of die 426 (“a ground electrode on one of two opposed main surfaces of the power amplifier that is farther from the mounting substrate”). Electrical connection between die bond pads 430 and substrate bond pad are made by way of bond wires 434. For example, one end of each bond wire 434 is bonded to respective die bond pad 430, and the other end of each bond wire 434 is bonded to respective substrate landing area 432 of substrate die pad 404 for providing a ground connection.) and the other end of the bonding wire is connected directly to a ground electrode on the mounting substrate (and col. 7 line 54 – col. 8 line 6: …and the other end of each bond wire 434 is bonded to respective substrate landing area 432 of substrate die pad 404 for providing a ground connection.).”
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Additionally, St. Amand in FIG 12 with corresponding description teaches positioning passive components (19) under the shielding wire bond.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to place Kim’s inductor 930, which would be positioned under the shielding wire structure disclosed by Heppner, under the grounding bond wires of Petty-Weeks extending from the top surface of the power amplifier chip to the grounding pads on the substrate, as suggested by St. Amand. Doing so would have reduced the size taken by the assembly by utilizing the grounding wires related to the power amplifier rather than using additional wires or the inductor simply for the shielding purpose.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070058748 (Kim) in view of US 20160336631 (Lahteensuo) and US 20180166363 (Heppner) as may be evidenced by (US 20020067228 (Hoffman) or US 4494099 (Prijs)).
Regarding claim 17, Kim does not teach “wherein a direction of a magnetic flux of the first inductor is perpendicular to a main surface of the mounting substrate.” In fact, Kim does not disclose anything regarding physical placement of the inductor 930.
However, placing inductors vertically on a substrate is well known in the art, as may be evidenced by Hoffman, FIG 8 – 9, or Prijs, at least abstract regarding mounting of a coil with its axis perpendicular to a board. In both cases, the magnetic flux generated by the inductor “is perpendicular to a main surface of the mounting substrate”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize vertical placing of Kim’s inductor 930, as is well known in the art, simply as design choice with predictable results and to fill in where Kim is silent regarding physical placement of the inductor, since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070058748 (Kim) in view of US 20160336631 (Lahteensuo) and US 20180166363 (Heppner) as applied to claim 2 and further in view of US 5375256 (Yokoyama).
Regarding claim 15, both Kim and Lahteensuo teach “wherein:
the receiving circuit includes a receiving filter (Kim, FIG 28 and paragraph 0272: Rx portion of a SAW duplexer 910 for filtering a received signal from the antennal; Lahteensuo, FIG 2: receiving filter 220A and reception portion of the duplexer 220D)…”
Kim in combination with Lahteensuo and Heppner does not teach “…when the mounting substrate is viewed in plan, the first transmitting filter, the second transmitting filter, and the receiving filter are disposed on or around a boundary between a region in which the transmitting circuit is disposed and a region in which the receiving circuit is disposed.”
Yokoyama in FIG 2 and col. 4 lines 33 – 35 teaches mounting all components on the same printed circuit board, including duplexer 5 which includes “a transmitting filter” and “a receiving filter” (see FIG 1). As may clearly be seen in FIG 2b and in the Sketch 3 below based on FIG 2b with the examiner’s annotations showing the “boundary”, “the first transmitting filter, the second transmitting filter, and the receiving filter (duplexer 5) are disposed on or around a boundary between a region in which the transmitting circuit is disposed (transmit section 6) and a region in which the receiving circuit is disposed (receive section 7).”

    PNG
    media_image3.png
    970
    694
    media_image3.png
    Greyscale

Sketch 3
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to place the Tx and Rx portions of the SAW duplexer 910 of Kim modified with the teaching of Lahteensuo with regards to presence of multiple transmitting filters “on or around a boundary between a region in which the transmitting circuit is disposed and a region in which the receiving circuit is disposed” simply as design choice with predictable results and to fill in where Kim is silent regarding physical placement of the duplexer, since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc..
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160028156 (Fujiwara) in view of US 20180166363 (Heppner).
Regarding claim 9, Fujiwara teaches “A radio-frequency module (FIG 2 with corresponding description; also see Sketch 4 below which represents annotated FIG 2) comprising:
a common terminal (FIG 2 and paragraph 0040: implicit for connection of the antenna 930; shown in Sketch 4 below), a transmission terminal (FIG 2 and paragraph 0042: input terminal 131), and a reception terminal (FIG 2 and paragraph 0039: a first output terminal 261);
a transmitting circuit disposed on a mounting substrate to process a radio-frequency signal input from the transmission terminal and to output a resultant signal to the common terminal (FIG 2 and paragraph 0034 – 0038 and 0042: the transmitting circuit comprises a first transmission filter 111, a second transmission filter 112 and the matching circuit 121. The transmitting circuit “process a radio-frequency signal input from the transmission terminal” such as filters it and outputs “a resultant signal to the common terminal” to which the antenna is connected. With respect to “mounting substrate”, although FIG 2 does not state anything about it, the first embodiment shown in FIG 1 and described in paragraph 0034 states that there is a substrate 101 and components disposed on the substrate, such as a first transmission filter 111, a second transmission filter 112, a first matching circuit 121. Therefore, the substrate is either implicitly present in the second embodiment of FIG 2, just like it is in the first embodiment of FIG 1, or it would have been obvious to a person of ordinary skill in the art to utilize a substrate to position all the components. Doing so would have provided support for the components as is normally done in the industry), wherein the transmitting circuit includes a first transmitting filter and a second transmitting filter (paragraph 0034: The first transmission filter 111 and the second transmission filter 112);
a receiving circuit disposed on the mounting substrate to process a radio-frequency signal input from the common terminal and to output a resultant signal to the reception terminal (paragraphs 0039 – 0041: the receiving circuit comprises a first reception filter 211 and a second reception filter 212. The receiving circuit “process a radio-frequency signal input from the common terminal” such as filters it, and outputs the “resultant signal to reception terminal” 261 and 262. Just like with the case of transmitting circuit, the “mounting substrate” is either implicitly present in the embodiment of FIG 2, or it would have been obvious to a person of ordinary skill in the art to utilize the same substrate as for the transmission circuit to position all the components. Doing so would have provided support for the components as is normally done in the industry. Using the same substrate for transmission and reception circuits would have allowed to reduce the overall size and cost of the module by providing a single substrate rather than multiple substrates);
a first inductor connected between the common terminal and connection nodes of the transmitting circuit and the receiving circuit (paragraph 0037 and FIG 2: matching circuit 122 connected between the antenna terminal (“the common terminal” see Sketch 4), and the connection between the output of the transmission filter 111 and input of the reception filter 211);
(as may be seen from FIG 2 and Sketch 4 below, switch 902 is positioned between the antenna terminal (“the common terminal”) and the inductor 122), said switch configured to selectively connect the common terminal to the first transmitting filter and the second transmitting filter (switch 902 connects the antenna terminal to either the first transmission filter 111 or the second transmission filter 112)…”

    PNG
    media_image4.png
    879
    1358
    media_image4.png
    Greyscale

Sketch 4

Fujiwara does not disclose “a bonding wire connected to a ground, wherein the bonding wire bridges over the first inductor.”
Heppner teaches an electromagnetic interference (EMI) shielding structure which can serve as an enclosure formed by conductive material or by a mesh of such material that can be used to block electric fields emanating from one or more electronic (shown as any one of the wires 120 in FIG 1B connected to the ground), wherein the bonding wire bridges over the first inductor (it may clearly be seen that the wires 120 bridge over the component 110 which may be an inductor).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Heppner wire structure over the component, such as an inductor, and connected to the ground, in the front-end module of Fujiwara, and specifically with respect to the inductor 122 in FIG 2. Doing so would have provided a shielding structure that can serve as an enclosure formed by conductive material that can be used to block electric fields emanating from the electronic components enclosed by the shielding structure (see Heppner, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648